Citation Nr: 0012954	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  96-50 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (previously diagnosed as atypical anxiety neurosis), 
currently rated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

This appeal arises from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that assigned an increased (30 percent) 
evaluation for atypical anxiety neurosis and recharacterized 
the disorder as posttraumatic stress disorder (PTSD).  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

In a May 1997 RO rating decision, a 50 percent rating was 
assigned for PTSD.  Inasmuch as a higher evaluation is 
potentially available, and as the issue of an increased 
rating was already in appellate status at the time of the May 
1997 rating action, the Board will consider entitlement to an 
increased rating for PTSD for the entire appeal period.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In January 1998, the Board remanded the case for a hearing 
before a member of the Board.  The veteran testified before 
the undersigned member of the Board in January 2000.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is capable of substantiation 
and is therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  In this case, the Board finds that there is a 
further duty to assist the veteran prior to adjudicating this 
appeal.

The most recent psychiatric compensation and pension 
examination report of record is dated in February 1996.  
Since then, the evidence suggests, the veteran may have 
manifested a disabling dementia in addition to his PTSD.  
Identification of the symptoms and resulting impairment that 
flow from the (as yet) nonservice-connected dementia, 
distinguished from the PTSD, involves medical expertise.  
Another examination is required.  The Board notes that a 
March 27, 2000, memorandum from the veteran's representative 
appears to be a claim for (service connection for) dementia.  
This should be adjudicated at the same time as the present 
claim.

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received since June 1999.  If such 
records are not available, the RO should 
clearly document that fact in the claims 
file.

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for a VA 
evaluation of his service-connected PTSD.  
The claims file and a copy of this remand 
must be made available to the examiner 
for review in connection with this 
examination.  The examiner should review 
the claims file, examine the veteran, and 
provide findings that take into account 
the specific criteria of the rating 
schedule.  The examiner should 
distinguish the symptoms of PTSD from 
those of dementia, and assign a Global 
Assessment of Functioning (GAF) score 
based on the PTSD alone.  All examination 
findings along with complete rational of 
opinions and conclusions should be set 
forth in a type written report.  

3.  The RO should adjudicate the claim 
for service connection for dementia.  

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

5.  The RO should review the claims file 
and consider all the evidence for an 
increased rating under both the prior and 
the revised PTSD criteria.  The RO should 
also consider an extraschedular rating 
under 38 C.F.R. § 3.321(b).

6.  If the determination remains 
unfavorable to the veteran, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




